DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 2; “an electrode property corresponding to the first thermo-electromotive force is opposite to an electrode property corresponding to the second thermo-electromotive force” is unclear; whereas it cannot be ascertained if the claim so intends to denote ‘respective electrodes are physically disposed as opposite to each other and provides opposite force(s) corresponding to the respective first and second thermo-electromotive force(s)’ OR ‘respective electrode properties provides opposite corresponding electrical or energy characteristics corresponding to the respective first and second thermo-electromotive force(s)’ etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, and 9-10, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Cauchy 2005/0126184).
Regarding Claim 1; Cauchy discloses an electronic device (TE module--as set forth by para.’s 0048 and 0052), comprising: a first portion and a second portion (whereas 46, 48 connected thereto constitute first and second portions respectively—as depicted by Fig. 6A), the electronic device being disposed in an opening of a connected space, the electronic device and a wall having the opening dividing the connected space into the first space and the second space (whereas the device is disposed in a connected spaced defined atleast in-part in an opening of a wall-65—as depicted by Fig. 6A), the first portion being located in a first space having a first ambient temperature, and the second portion being located in a second space having a second ambient temperature (as set forth by para.’s 0004—whereas DC electrical power or a generator is produced by a temperature differential across the hot and cold sides—as further set forth by para.’s 0038-0039; whereas 46 and 48 are each exposed to respective ambient spaces corresponding temperatures thereof—as depicted by Fig. 6A, as further set forth by para.’s 0044-0045); an electric power generating device configured to generate a thermo-electromotive force (as constituted by thermoelectric materials of TE elements-42 which constitutes thermo-electromotive force to powers the TE module via DC voltage—para. 0040, and/or as constituted by dissimilar materials thereof at the hot and cold sides—as further set forth by para.’s 0043, 0047 and/or 0049) based on a temperature difference between the first ambient temperature and the second ambient temperature to generate electrical energy (as already set forth); and a load device configured to obtain the electrical energy and operate on the electrical energy (as set forth by thermoelectric picnic cooler—para. 0048).  
 
Regarding Claim 9; Cauchy discloses the electronic device according to claim 1, further comprising: a housing (enclosure--para. 0055), the housing having at least one electronic component therein (electronic chips—para. 0002), an internal space of the housing being the first space, an external space of the housing being the second space (whereas the first space is defined w/in the enclosure, wherein the portable thermoelectric cooler—para.’s 0048 and 0050 defines the first space having 46 therein; and the second space atleast in-part defines 48 external via potting-152, seal-154—and/or external to cover 49-further depicted by Fig. 7—as set forth by para.’s 0052--0056), and the at least one electronic component causing the first ambient temperature to be different from the second ambient temperature during operation (via temperature control of the electronic component in the enclosure—as set forth by para. 0002).  
Regarding Claim 10; Cauchy discloses the electronic device according to claim 9, wherein: the at least one electronic component generates heat during operation, causing the first ambient temperature to be higher than the second ambient temperature (as constituted by para. 0002 when operating as a TE generator).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Cauchy 2005/0126184).
Regarding Claim 2; the electronic device according to claim 1, except, explicitly wherein: in response to the first ambient temperature being higher than the second ambient temperature, the electric power generating device generates a first thermo-electromotive force; and in response to the first ambient temperature being lower than the second ambient temperature, the electric power generating device generates a second thermo-electromotive force; wherein, an electrode property corresponding to the first thermo-electromotive force is opposite to an electrode property corresponding to the second thermo-electromotive force.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electronic device to employ a different first and second force in conditional response of a first ambient temperature as higher or lower than the second ambient temperature since it was known in the art that para.’s 0039-0040 discloses based on the size, number, selective arrays and rows thereof that may be used and/or that which may be varied according to desired application so as to achieve the desired DC voltage properties required to power the electrical device different types devices having different load requirements and/or during varying environmental conditions.  


Allowable Subject Matter
6.	Claims 3-8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding Claim 3; the electronic device according to claim 2, further comprising: a switching component configured to match a connection between an output port of the electric power generating device and an input port of the load device based on an electrode property of the thermo-electromotive force, to supply electrical energy that matches a corresponding electrode property to the load device.  Regarding Claim 4; the electronic device according to claim 2, further comprising: a temperature sensor configured to detect the first ambient temperature and the second ambient temperature; and a controller configured to match a connection between the output end of the electric power generating device and an input port of the load device based on the first ambient temperature and the second ambient temperature and enable the load device to obtain the electrical energy that matches a corresponding electrode property.  Regarding Claim 5; the electronic device according to claim 1, further comprising: a movable body connected to the wall having the opening; wherein: in response to the body and the opening satisfying a full coverage condition, the first space is separated from the second space; and in response to the body and the opening not satisfying a full coverage condition, the first space is connected to the second space.  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835